DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ preliminary amendment filed on March 27, 2020 and wherein the Applicant has amended claims 3-9, 11, 16-20, 23-25 and cancelled claims 13-15, 21-23. 
In virtue of this communication, claims 1-12, 17-20, 24-25 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Objections
Claims 1-12, 16-20, 23-25 are objected to because of the following informalities: 
Claim 1 recites “Bluetooth MESH module” and wherein the term “Bluetooth” shall be capitalized or with trademark such as –BLUETOOTH--, or –BluetoothTM--, wherever it appears and be accompanied by the generic terminology, see MPEP 608.01(v). Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely  Claims 2-11, 23 are objected due to the dependencies to claim 1 and also recited the similar deficient feature above.
Claim 12 is objected for the at least similar reason as described in claim 1 above since claim 12 recited similar deficient features as recited in claim 1. Claims 16-20, 24-25 are objected due to the dependencies to claim 12 and also recited the similar deficient feature as well.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:  
“a Bluetooth MESH module” in claim 1 – Bluetooth module 100 in fig. 1, implemented by a software with a processor, para 67, USPGPub 20200257495 A1,
“a networking module” in claim 1 – networking module 200 in fig. 1, implemented by a software with a processor, para 67, USPGPub 20200257495 A1,
“a data processing submodule” in claim 5 – within the Bluetooth module in fig. 1, implemented by a software with the processor, para 67, USPGPub 20200257495 A1.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a data processing sub-module” as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 12, 17, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fu et al (US 20020077095 A1, hereinafter Fu).
Claim 1: Fu teaches a device control apparatus (title and abstract, ln 1-18, a part of SBP 100 in fig. 1 and details in fig. 2), comprising a BluetoothTM MESH module (including BluetoothTM Communication module 5 in fig. 3) and a networking module (including the message dispatching module 1 in fig. 2), wherein: 
the BluetoothTM MESH module (the element 5 in fig. 2, discussion above) is configured to receive a voice control instruction (SBP 100 receives the speech command transmitted by a remote device 10 via the element 5 within the SBP 100 in fig. 2, para 38), and send the received voice control instruction to the networking module (message representing the speech command sent to speech processing module 4 via the message dispatching module 1, para 48); 
the networking module (the element 1 in fig. 2, discussion above) is configured to send the received voice control instruction to a recognition device (including part of the element 4 in 
the BluetoothTM MESH module is further configured to: send the control data from the networking module to a target device (sending the command from the element 4 and then element 1 to the controlled device 11 via element 5, para 50) to implement control of the target device (controlling the corresponding controlled device 11 to execute certain actions according to the transmitted command, para 50).
Claim 12 has been analyzed and rejected according to claim 1 above.
Claim 23 has been analyzed and rejected according to claim 1 above and Fu further teaches a device comprising the apparatus according to claim 1 (the SBP 100 platform as the claimed device).
Claim 2: Fu further teaches, according to claim 1 above, wherein the recognition device comprises at least one of a server or a local recognition module (the element 4, performing speech recognition part and a command analyzing part, para 64, with database management system 8 in fig. 2, para 64, and thus, a local recognition module is inherently included in the element 4 for performing the speech recognition).
Claim 6: Fu further teaches, according to claim 1 above, wherein the recognition device (part of the element 4 in fig. 2) is configured to: 

analyze the received voice control instruction (converting the speech command into the text, para 50, and thus, inherently, an analysis is inherently performed in order to produce text format from the corresponding speech format) and extract a feature code (a series of predetermined format data commands translated from the converted text corresponding to the speech command, para 50); and 
return the extracted feature code to the networking module as the recognition result (transmitting the data commands by the element 1 finally to the corresponding controlled device 11 and thus, the data commands inherently moved from the element 4 to the element 1 so that the data commands can be transmitted by the element 1).
Claim 17 has been analyzed and rejected according to claims 12, 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8, 11, 16, 19, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (above) and in view of reference Anantharaman et al (US 9788144 B1, hereinafter Anantharaman).
Claim 24: Fu teaches all the elements of claim 24, according to claim 12 above, including the method 12 executed by a device (platform 100 in fig. 1), except a processor, a memory, and a computer program stored on the memory and executable on the processor.
Anantharaman teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and a system in fig. 1 and in detail, a pod 100 of the plurality of pods in fig. 1) and wherein a processor (a processor, col 2, ln 62-64), a memory (non-transitory computer readable media, col 2, ln 62-64), and a computer program (computer functionality, col 2, ln 62-64) stored on the memory and executable on the processor (to implement the method, col 6, ln 21-28) are disclosed for benefit of achieving a high efficiency with reliable performance in a cost-save manner by utilizing the generic processor with the program (col 1, ln 19-25) and easier to maintain and update (well-known for software).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the processor, the memory, and the computer program stored on the memory and executable on the processor, as taught by Anantharaman, to the device, as taught by Fu, for the benefits discussed above.
Claim 3: Fu teaches all the element of claim 3, according to claim 1 above, including wherein the voice control instruction is issued from a voice remote control or a terminal (remote device 10 such as earphone and issuing a voice command to control the controlled device 11 in fig. 2, and the discussion in claim 1 above) and is sent to the BluetoothTM MESH module (the element 5 receiving the voice command remotely from the element 10 in fig. 2, para 36), except a BluetoothTM MESH network by which the voice control instruction to be sent to the BluetoothTM MESH module.
Anantharaman teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-17 and a system in fig. 1 and in detail, a pod 100 of the plurality of pods in fig. 1) and wherein a BluetoothTM MESH network is disclosed (Bluetooth links 405 mesh-linked with WiFiTM 404 in fig. 4) and a voice control instruction (issued by users 401-403 with headphones in fig. 4) to be sent to the Bluetooth MESH module (receiving by the headphones through the pods in the network in fig. 4, col 4, ln 22-55) for benefits of achieving smart communication with variety of flexibilities and high reliability by bridging a variety of devices and transmission of message or voice format information among the devices (fig. 9, col 8, ln 17-29, col ) and reliable hands-free operations (col 1, ln 19-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the BluetoothTM MESH network by which the voice control instruction to be sent to the BluetoothTM MESH module, as taught by Anantharaman, to the sending of the voice control instruction to the BluetoothTM MESH module in the device control apparatus, as taught by Fu, for the benefits discussed above.  
Claim 5: the combination of Fu and Anantharaman further teaches, according to claim 1 above, wherein the Bluetooth MESH module (Fu, element 5 linked to the remote device 10 in fig. 2, details in fig. 3, and Anantharaman, communication among pods 100s by WiFiTM link 140 and to the Internet Gateway 130, in fig. 1, col 3, ln 36-53) comprises a data processing sub-module (Fu, Speech codec in fig. 3 and Anantharaman, WiFi communication 140 in fig. 1, and thus, WiFi protocol is inherently implemented on the speech command issued by the BluetoothTM enabled device), the data processing sub-module being configured to perform at least one of data compressing, filtering, or encoding processing on the received voice control TM radio signal, para 44, and Anantharaman, WiFiTM link 140s to other pods and Internet Gateway 130 in fig. 1, and thus, encoding and preprocessing is inherency for implementing WiFiTM protocol), wherein the encoding processing is used to convert the voice control instruction into a code recognizable by the networking module (Fu, e.g., message format by the element 1, and Anantharaman, WiFi link 140 among the pods and between the pod 100 and the Gateway 130 in fig. 1, and thus, the code conversion is inherency for WiFiTM and BluetoothTM communications).
Claim 8: the combination of Fu and Anantharaman further teaches, according to claim 1 above, wherein the Bluetooth MESH module (Fu, the element 5 in fig. 2 and Anantharaman, a first pod 100 in fig. 1, a first pod 400 in fig. 4) is further configured to broadcast the control data (Anantharaman, broadcasting to multiple BluetoothTM enabled devices in fig. 4, col 4, ln 22-47) from the networking module (Anantharaman, Bluetooth enabled device carried by individuals 401-403 in fig. 4, col 4, ln 22-27) in a BluetoothTM MESH network (Anantharaman, fig. 1 and details in fig. 4) to send the control data to the target device or forward the control data to the target device (Anantharaman, a second BluetoothTM enabled device connected to the 2nd pod in figs. 1, 4) via an intermediate device (Anantharaman, via the second pod 400 in fig. 4, the second pod 100 in fig. 1).
Claim 11: the combination of Fu and Anantharaman further teaches, according to claim 8 above, wherein at least one of the target device (Fu, controlled device 11 in fig. 2 and Anantharaman, the second Bluetooth enabled device 401 in fig. 4) or the intermediate device (Anantharaman, the second pod 400 in fig. 4) comprises at least one of a humidifier, a dehumidifier, an air freshener, an electric fan, an induction cooker, a refrigerator, a television, a nd BluetoothTM enabled device can be a wireless headset, or any device having capability to send and to receive audio messages, col 2, ln 53-56).
Claim 16 has been analyzed and rejected according to claims 12, 5 above.
Claim 19 has been analyzed and rejected according to claims 12, 8 above.

Claims 4, 7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (above).
Claim 4: Fu teaches all the elements of claim 4, according to claim 1 above, including wherein the Bluetooth MESH module is connected to the networking module through a data transmission interface (the element 1 transmits such speech command from the element 5 to the element 4 as a message, para 48, and thus, data transmission interface is inherency for transmitting the speech command from the element 5 to the element 4), except the data transmission interface comprising a UART interface, a USB interface or a SPI interface.
An Official Notice is taken that a UART interface, a USB interface, or SPI interface is notoriously well-known in the art for communicating data including speech, text, etc., for benefits of achieving a reliable and a simple data handling in the communication by utilizing the standard protocols defined by UART, USB, and SPI interfaces with a high efficiency and cost-saving. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the UART interface, the USB interface, or SPI interface for communicating data including speech, text, etc., as taught by the well-known, to 
Claim 7: Fu teaches all the elements of claim 7, according to claim 6 above, including wherein the networking module (Fu, element 1 in fig. 2) is further configured to: 
receive the feature code returned from the recognition device (Fu, transmitting the data commands by the element 1 finally to the corresponding controlled device 11 and thus, the data commands inherently moved from the element 4 to the element 1 so that the data commands can be transmitted by the element 1);
wherein obtaining the control data corresponding to the feature code from a pre-stored control database by a connected device (Fu, the elements 2-3 in fig. 2, the element 3 generates related instructions according to the received data commands transmitted by the element 1, para 65, according to the database management system 8 which provides necessary information related to specific controlled device for further analyses, i.e., the related instructions including the necessary information specifically for the controlled device, para 64); and send the control data to the BluetoothTM MESH module (Fu, through the element 5, the instructions with the necessary information sent to the controlled device such as door 11 through the element 5 in fig. 5, para 67-73). 
However, Fu does not explicitly teach wherein the networking module is to perform the functions above.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention that implementing a command translation or conversion by a device A such as networking module or the connected other module or device would have been 
Claim 18 has been analyzed and rejected according to claims 17, 7 above.

Claims 9-10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (above) and in view of reference Anantharaman et al (US 20180365970 A1, hereinafter Anantharaman970).
Claim 9: Fu further teaches, according to claim 1 above, wherein the BluetoothTM MESH module is further configured to perform the following steps: 
receive a response instruction returned from the target device (the element 5 provides Bluetooth radio link between SBP100 and the controlled device 11, para 44; the element 5 receiving a data response from the controlled device 11 in fig. 2, 4, para 63), and the response instruction being an instruction returned from the target device after executing a control instruction corresponding to the control data after executing a control instruction corresponding to the control data (the controlled device 11 receives data commands from SBP 100, executes predetermined actions, and returns the corresponding responses to SBP 100, para 37), except re-send the control data if no response instruction is received from the target device within a preset time threshold after the control data has been sent.
Anantharaman970 teaches an analogous field of endeavor by disclosing device control apparatus (title and abstract, ln 1-9 and a system in fig. 1) and wherein re-send the control data if no response instruction is received from the target device within a preset time threshold after the control data has been sent (e.g., at 12:30, the first user 606 received an alert on the first wearable BluetoothTM enabled device 604, after five minutes the first user has not responded to the alert at 12:35, the first user can be alerted multiple times before alerting the second user or alerting the second user after five minutes the first user has not responded to the alert, para 23, and details in fig. 9, para 26) for benefits of achieving an improvement of the automatic control scheme by automatically selectively transmitting, retransmitting, the data to a first and/or a second users, with different devices or broadcasting all devices in a reliable and simple configuration manner (para 2-4 and para 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied re-sending the control data if no response instruction is received from the target device within the preset time threshold after the control data has been sent, as taught by Anantharaman970, to the BluetoothTM MESH module in the device control apparatus, as taught by Fu, for the benefits discussed above.
Claim 10: the combination of Fu and Anantharaman970 further teaches, according to claim 9 above, wherein the Bluetooth MESH module (Fu, the element 5 as the claimed Bluetooth MESH module in fig. 2 and Anantharaman970, one of pods, e.g., 502 in fig. 5) is further configured to perform at least one of setting a communication error flag or prompting a communication error message (Anantharaman970, e.g., alerting the second receiving device determined by the step 913 in fig. 9, as the communication error flag or prompting a 
Claim 20 has been analyzed and rejected according to claim 12, 9-10 above.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (above) and in view of reference Anantharaman (above) and Mao et al (CN 104422063 A, hereinafter Mao).
Claim 25: the combination of Fu and Anantharaman teaches all the elements of claim 25, according to claim 24 above, including the device (Fu, fig. 2, and Anantharaman, a system in fig. 1), except wherein the device comprises an air conditioner.
Mao teaches an analogous field of endeavor by disclosing a device (title and abstract, ln 1-14 and a system having the air conditioner and the voice control system of fig. 1) and a air conditioner is disclosed (a voice control system of an air conditioning, abstract) to be included in the device (combination of the voice control system and the air conditioning system) for benefits of enriching the smarter and convenient control operation (section of Background technique and Summary of the invention in page 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the device comprises the air conditioner, as taught by Mao, to the device, as taught by the combination of Fu and Anantharaman, for the benefits discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LESHUI ZHANG/
Primary Examiner, Art Unit 2654